Title: Thomas Jefferson to William Short, 28 February 1816
From: Jefferson, Thomas
To: Short, William


          
            Dear Sir
             Monticello Feb. 28. 16.
          
          Having procured an appointment for the 21st inst. the Surveyor, arbitrators, parties (by their agents) and  witnesses met. the forenoon was showery but the difficulty & uncertainty of all collecting again from different parts of the county induced all to go thro’ the work. the Surveyor run the lines,
            
           and instead of something less than 30. as as had been conjectured, he found them to contain 68. as. this proceeded from a great bend of Dick’s branch as it went up the mountain which had been expected to be nearly strait. mr Carter had considered the place (a) in the plat diagram of the margin as the head of the branch, & had run your line from a. to b. he might have been decieved by the sinking of the branch as it does in several places, but reappears again, so that it exists distinctly up to the spring at c. near the gap of the mountain. the arbitrators decided that to be the head of Dick’s branch, and the branch itself to be the line. mr Higgenbotham therefore will deduct 680.D. from his last payment. according to former opinions and some decisions, mr Carter would be bound to pay you that sum. but I understand that according to the law as now established, he is liable only for the original sum he recieved, 23/6 per acre, and interest on that to the present day. this brings it to about 8. Dollars an acre so that you will recieve 2.D. an acre less on the whole for these 68. acres than for the rest. mr Carter, who conducted us himself along the line to which he said he had sold to Colo Monroe had certainly been too careless in examining the ground before. the first time we went on it to examine, it was evident that Dick’s branch formed the main division between the two mountains. every person present concurred in the opinion of the arbitrators. they divided costs, which will be about 6. or 7. Dollars apiece to you. I salute you with constant & affectte respect.
          
          Th: Jefferson
        